Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 9, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  162589                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162589
                                                                    COA: 347705
                                                                    Oscoda CC: 17-001523-FC
  JEFFREY TRAVIS TOENSFELDT,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 15, 2020
  judgment of the Court of Appeals is considered. We DIRECT the Oscoda County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The response shall be limited to: (1) whether the conduct giving
  rise to the instant case occurred before the entry of the defendant’s 2016 conviction for
  possession of less than 25 grams of a controlled substance; (2) whether the circuit court
  erred by sentencing the defendant as a fourth-offense habitual offender, see MCL 769.12;
  (3) whether the circuit court erred in its scoring of Prior Record Variable 2, see MCL
  777.52; and (4) whether the defendant is entitled to resentencing, see People v Francisco,
  474 Mich 82, 89-91 (2006).

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 9, 2021
           t0706
                                                                               Clerk